                         IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO



GEORGE VIGIL,

       Plaintiff,

vs.                                           Cause No.: 20-CV-00740 KG/JFR

JOSEPH AQUINO AND
RIO ARRIBA SHERIFF’S OFFICE

       Defendants.



                               ENTRY OF APPEARANCE
                    AND NOTICE OF AGREED EXTENSION TO RESPOND


       COMES NOW Brennan & Sullivan, P.A. (Gabriela M. Delgadillo and James P. Sullivan

appearing) and hereby enters their appearance on behalf of Defendant Rio Arriba Sheriff’s

Office in this matter.

       Also, Defendant Rio Arriba County Sheriff’s Office hereby notifies the Court that

Plaintiff’s counsel, Mr. Richard Sandoval, has agreed to allow an extension until September 30,

2020, for Defendant Rio Arriba Sheriff’s Office to file a responsive pleading to Plaintiff’s

Complaint.
                                     Respectfully submitted

                                     BRENNAN & SULLIVAN, P.A.



                              By:    /s/ Gabriela M. Delgadillo
                                     Gabriela M. Delgadillo
                                     James P. Sullivan
                                     128 East DeVargas
                                     Santa Fe, New Mexico 87501
                                     (505) 995-8514
                                     james@brennsull.com
                                     Attorneys for Defendant Rio Arriba Sheriff’s Office


                                CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on the 15th day of September 2020, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Richard A. Sandoval, Esq.
The Law Office of Richard A. Sandoval
1442-D South St. Francis Drive
Santa Fe, NM 87505
505-795-7790
rick@sandovalfirm.com
Attorneys for Plaintiff



                              By:    /s/ Gabriela M. Delgadillo
                                     Gabriela M. Delgadillo




                                                2
